J-S26002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HENRY LOUIS TANGUAY                        :
                                               :
                       Appellant               :   No. 1029 MDA 2021


          Appeal from the Judgment of Sentence Entered July 6, 2021,
             in the Court of Common Pleas of Cumberland County,
             Criminal Division at No(s): CP-21-CR-0002489-2019.


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                           FILED AUGUST 22, 2022

        Henry Louis Tanguay appeals from the judgment of sentence of 2 ½ to

7 years of incarceration entered following his conviction of aggravated

indecent assault, indecent assault, and two counts of corruption of minors.1

Tanguay challenges the trial court’s decisions to deny his motion for mistrial

and overrule his objections to the prosecutor’s closing arguments. We affirm.

        On August 27, 2019, police charged Tanguay based on a report that he

had touched Z.G.’s breasts and vagina on December 28, 2018, when he was

22 and she was 14.         The case proceeded to jury trial in March 2021.    As

detailed infra, Tanguay moved for a mistrial because the Assistant District

Attorney (ADA) met with Z.G. after an overnight recess in the middle of Z.G.’s
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   18 Pa.C.S.A. §§ 3125(a)(8), 3126(a)(8), and 6301(a)(1)(ii).
J-S26002-22



cross-examination. The trial court denied the motion. In closing arguments,

Tanguay objected to several statements by the ADA, and the court overruled

the objections. The jury found Tanguay guilty of the charged offenses. On

July 6, 2021, the trial court sentenced Tanguay. Tanguay timely appealed.

He complied with Pennsylvania Rule of Appellate Procedure 1925(b).

       Tanguay presents two issues for our review:

       Did the trial court err when it reversed an initial decision to grant
       a mistrial when it was discovered that the prosecutor had
       discussions with its complaining witness regarding specifics of
       [Tanguay’s] trial strategy during an overnight break in cross-
       examination?

       Did the [trial] court err in not sustaining [Tanguay’s] objection to
       burden-shifting language by the Commonwealth in closing
       argument?

Tanguay’s Brief at 6.2

                                         Mistrial

       Tanguay first claims that the trial court erred in denying his motion for

a mistrial. On the first day of trial, the Commonwealth presented Z.G. as its

third witness. During cross-examination, the trial court recessed the trial until

the next day. When trial resumed with the continuation of cross-examination,

Z.G. revealed that the ADA had spoken with her:

       Q. . . . In between yesterday and today, did you have any
       discussions about the case with anyone?

       A. Only with my attorney. . . .

____________________________________________


2Tanguay withdrew the issue in his Rule 1925(b) statement about the legality
of his sentence.

                                           -2-
J-S26002-22


     Q. You met with your attorney?

     A. I talked to her about it this morning.

     Q. You talked to [the ADA] about the case this morning?

     A. Yes.

     Q. What did you talk to [the ADA] about the case this morning?

     A. We just overviewed it and talked about how I did.

               [Defense counsel requested a sidebar; at sidebar:]

     [Defense counsel]: Judge I don’t know what the extent of the
     conversation was between [the ADA] and the witness, who was
     still constructively at cross. I do believe that any sort of discussion
     about this case and her performance is improper.

     THE COURT: I agree.

     [The ADA]: I spoke to [the District Attorney], and he advised that
     I could give her some encouragement.

               [The court recessed the jury and questioned Z.G.:]

     Q. Now, who did you meet with? Did you meet with [the ADA]?

     A. I met with Detective Coffey, [the ADA], and Shelly [Farmery],
     my victim advocate.

     Q. Did you meet with them all together?

     A. Um-hum.

     Q. When was that?

     A. That was this morning at 9:00.

     Q. How long did you meet?

     A. About 20 minutes.

     Q. Okay. What did you discuss?

     A. We just overviewed what we did yesterday and talked about
     the texts, just that I was reading them, nothing specific.




                                      -3-
J-S26002-22


       Q. I’m not sure. You talked about the texts that you reviewed
       here yesterday?[3]

       A. Yes.

       Q. What did you talk about?

       A. I just asked why [E.S., a friend,] was relevant in the case.

       Q. Okay. Did you talk at all about anything else?

       A. No.

       Q. Did you talk at all about what your testimony might be today?

       A. No.

                  [Defense counsel asked additional questions:]

       Q. [Z.G.], did you ask about why I was having you read those
       messages?

       A. Not specifically, no. I understood why.

       Q. Did you have any specific discussions about any of my trial
       strategy with the victim/witness or [the ADA]?

       A. What do you mean? . . .

       Q. About why I was doing certain things or why evidence is being
       presented.

       A. I was a little confused about why we had to read all of them,
       and I also asked her why—about your opening,[4] but that was it.

       THE COURT: And what did she say?

       [Z.G.]: I just thought his introduction was a bit bizarre, and I
       mentioned that to [the ADA].

____________________________________________


3 Defense counsel presented numerous text message exchanges by having
Z.G. read the messages that she composed and reading the other messages
himself. N.T., 3/23/21, at 159–178; N.T., 3/24/21, at 12–29.
4 Z.G. was referring to the start of defense counsel’s cross-examination of her:
“[Z.G.], I’m kind of excited to finally meet you in that we’ve spent a lot of
time researching your case, going through your—” N.T., 3/23/21, at 142.
Everyone agreed that this was bizarre. N.T., 3/24/21, at 8.

                                           -4-
J-S26002-22


       THE COURT: What did she say?

       [Z.G.]: She just said that she thought it was, as well.

       THE COURT: Anything else?

       [Z.G.]: No.

N.T., 3/24/21, at 4–7.

       After Z.G.’s testimony regarding the ADA’s conversation with her,

defense counsel conferred with Tanguay and moved for a mistrial:

       [Defense counsel]: Judge, after discussion with my client, I would
       like to request a mistrial in this case.

       THE COURT: [ADA], I’m afraid I’m going to have to grant that.[5]

       [The ADA]: Your Honor, may I respond to that before a decision
       is made?

       THE COURT: You can certainly respond.

       [The ADA]: Your Honor, I believe that what [Z.G.] has testified to
       was in the line and the vein of encouragement rather than—there
       was no strategic discussion or anything like that.

       THE COURT: You had a 20-minute meeting with the police officer,
       the victim advocate and the prosecuting attorney while the
       witness was on the stand. You know better or should know
       better—

       [The ADA]: I understood—

       THE COURT: —than to do that. It doesn’t take 20 minutes to say
       you did a good job.

       [The ADA]: Respectfully, Your Honor, the estimate in time was not
       accurate. I understand what her testimony was. I had consulted
       with my supervising attorneys.          They did advise that
       encouragement was appropriate.


____________________________________________


5 Tanguay characterizes this as the trial court granting the motion. We read
it as a statement of intent, where the court has not yet granted the motion.

                                           -5-
J-S26002-22


     THE COURT: Encouragement is appropriate.

     [The ADA]: Respectfully, Your Honor, we met—and I think Ms.
     Farmery could attest, too—that it was a matter of about five
     minutes, because I met with them after 9:15. We had to be back
     up here at 9:30.

     [Z.G.]: Sir, I was just saying that we had been in the room for 20
     minutes. I didn’t say that we discussed the case for 20 minutes.

     [The ADA]: I believe that [Z.G.] had been in the room for 20
     minutes. Detective Coffey and I didn’t get there until 9:10 or
     9:15.

     [Z.G.]: I’m just saying that I arrived about—

     [The ADA]: There was no talk about strategy.             It was
     encouragement that she did well yesterday after a difficult night
     when she had to go home midway through.

     THE COURT: All right. Then I find that the meeting took place for
     five minutes, was limited to simple encouragement, and that no
     details of the case were discussed. On those grounds, I will deny
     the mistrial.

Id. at 9–11.

     Once the jury returned, defense counsel continued cross-examination

by asking Z.G. about the ADA’s interactions with her:

     Q. [Z.G.], I’m going to start with you did nothing wrong, okay?
     Don’t feel [bad about] this. We’re just going to cover a couple of
     things that we covered when the jury was out. And don’t feel bad
     about any of this, okay? None of this is your fault.

           THE COURT: [Defense counsel], please—

           [Defense counsel]: She is visibly upset, Judge, and I just
           want to—

           THE COURT: Do you need a break, [Z.G.]?

           [Z.G.]: No. . . .

     Q. [Z.G.], before you testified today, you met with [the ADA],
     correct?

                                    -6-
J-S26002-22


      A. Correct.

      Q. What did you talk to her about?

      A. I talked to her about when you greeted me, and I talked about
      the relevance of my messages with [E.S.]

      Q. How long was that conversation about the text messages?

      A. About five minutes.

Id. at 11–12.

      Turning to Tanguay’s issue, we review a trial court’s denial of a motion

for a mistrial for an abuse of discretion. Commonwealth v. Gilliam, 249

A.3d 257, 274 (Pa. Super. 2021) (citation omitted).

      In criminal trials, declaration of a mistrial serves to eliminate the
      negative effect wrought upon a defendant when prejudicial
      elements are injected into the case or otherwise discovered at
      trial. A trial court may grant a mistrial only where the incident
      upon which the motion is based is of such a nature that its
      unavoidable effect is to deprive the defendant of a fair trial by
      preventing the jury from weighing and rendering a true verdict.

Id. at 274 (quotation marks and citations omitted). We will not readily find

that a trial court abused its discretion by denying a motion for mistrial after

taking “prompt curative actions.” Commonwealth v. Hoffman, 447 A.2d

983, 985 (Pa. Super. 1982) (citing Commonwealth v. Tribblett, 363 A.2d

1212 (Pa. Super. 1976)).

      There is scant law about an attorney consulting a witness called by the

attorney during a break in that witness’ testimony. Yoskowitz v. Yazdanfar,

900 A.2d 900, 905 (Pa. Super. 2006). Although the Pennsylvania Rules of




                                      -7-
J-S26002-22



Evidence do not address this situation,6 it is customary that witnesses are told

not to discuss their testimony during breaks in cross-examination (unlike in

direct examination).7       Id.   The reason is that a witness who consults an

attorney during a recess in that witness’ testimony could be coached in a way

to undermine the effectiveness of trial. See Perry v. Leeke, 488 U.S. 272,

281–82 (1989).

       We previously considered whether a defense attorney talking to a

Commonwealth witness during a break in direct examination provided

“manifest necessity” for a trial court to declare a mistrial sua sponte.

Commonwealth v. Bradley, 457 A.2d 911 (Pa. Super. 1983), aff’d, 504 Pa.

175 (1984); see Pa.R.Crim.P. 605. In Bradley, the trial judge examined the

witness, who said that the defense attorney talked about cross-examination

and made an ambiguous statement about paying his debts. Bradley, 457

A.2d at 913. The judge denied the attorney’s request to question the witness

and declared a mistrial based on witness tampering. Id. at 913–14. We found

this insufficient to show wrongdoing by the attorney; there was no manifest

necessity for a mistrial “in the face of clear alternatives.” Id. at 916.

       We reject the Commonwealth’s characterization that the ADA’s actions

in this case were less severe than those of the attorney in Bradley.          In

____________________________________________


6The Rules provide for witness sequestration at the trial court’s discretion.
Pa.R.E. 615. Here, no sequestration order appears in the record.
7 Here, the trial court did not instruct Z.G. not to discuss her testimony during
the overnight recess in her cross-examination. N.T., 3/23/21, at 179.

                                           -8-
J-S26002-22



Bradley, a defense attorney talked to a witness called by opposing counsel

during a break in direct examination. Here, the ADA talked to a witness whom

she had called during a break in cross-examination. Both scenarios invite the

possibility that an attorney coached a witness outside the presence of the jury,

undermining the effectiveness of trial. Perry, supra.

       What distinguishes this case from Bradley is the trial court’s reasoned

response to the revelation that the ADA had spoken with Z.G. To determine

whether the ADA coached Z.G., the trial court thoroughly questioned Z.G.

outside the presence of the jury and allowed counsel to do likewise. The trial

court determined that the improper meeting was brief and was limited to

simply encouraging Z.G. Further, defense counsel cross-examined Z.G. about

the meeting, so the jury was aware of any inappropriate discussion. The trial

court also provided a cautionary instruction to the jury about the ADA’s

improper conduct.8 These were appropriate responses to address the ADA’s

improper conduct. Under these circumstances, we cannot say that the trial

court abused its discretion in denying Tanguay’s motion for a mistrial.9
____________________________________________


8 “Now, you heard some testimony that one of the witnesses spoke to a lawyer
while we were on recess. That was improper. That shouldn’t have been done.
You can use that fact when determining the credibility of that witness’s
testimony, if you choose.” N.T., 3/25/21, at 76.
9 Tanguay complains that the trial court did not let defense counsel question
the other participants in the conversation, nor did it grant a mistrial after
Z.G.’s further testimony. Tanguay’s Brief, at 20–21. As Tanguay did not ask
to examine the other participants or move for mistrial in response to Z.G.’s
additional testimony, he has waived these contentions. Regardless, the trial
court took ample steps to determine the extent of the ADA’s improper conduct,
and we find no abuse of discretion in not taking additional steps.

                                           -9-
J-S26002-22



                             Closing Argument

      Tanguay next claims that the trial court erred in overruling his objections

to portions of the ADA’s closing argument. In reviewing such a challenge, we

will reverse only if the trial court abused its discretion. Commonwealth v.

Reid, 259 A.3d 395, 425 (Pa. 2021) (citation omitted).        A prosecutor has

“reasonable latitude” to present the Commonwealth’s case to the jury “and

may employ oratorical flair” in arguing based on the evidence admitted at trial

and proper inferences from it.      Id. at 429 (quoting Commonwealth v.

Williams, 896 A.2d 523, 542 (Pa. 2006)).           This includes making “a fair

response to a claim made by defendant or his counsel at trial.”            E.g.,

Commonwealth v. Copenhefer, 719 A.2d 242, 251 (Pa. 1998). However,

a prosecutor may not make comments that unavoidably “prejudice the jury,

forming in their minds fixed bias and hostility toward the defendant so they

could not weigh the evidence objectively and render a true verdict.” Reid,

259 A.3d at 429. The limits of permissible argument depend on the issues

and elements to be resolved at trial. Commonwealth v. Clancy, 192 A.3d

44, 62 (Pa. 2018).

      Tanguay contends that the ADA’s argument improperly insinuated what

he “should have said” at trial, although he exercised his Fifth Amendment right

not to testify.   Tanguay’s Brief at 24.      The ADA argued in relevant part,

referring to a recorded phone call from Z.G.’s mother M.G. to Tanguay:

      [The ADA]: . . . There is no allegation whatsoever that [Tanguay]
      held [Z.G.] down by force, that he did anything against her will,
      that he was violent, that he was aggressive. That’s not what she

                                     - 10 -
J-S26002-22


     said at any point during this, and that is why defense’s whole
     argument falls apart.

           What they are asking you to believe is that this is a kid who
     was under so much pressure from her mother, so much fear of
     disappointment, that she would do anything to kind of shift the
     focus away from herself and have mom focus on something else
     so she could get back in mom’s good graces.

            It doesn’t make sense that if that is your goal, you’re going
     to tell a story that implicates yourself. . . .

            Where their story also falls apart is the fact that mom wasn’t
     the first one she told. . . .

          Their defense also falls apart because [Z.G.] acted exactly
     how a fourteen year old acts when they’re being exposed to new
     sexual experiences that they aren’t sure is okay or not. . . .

          It also—their defense doesn’t explain the calls that we
     heard—

     [Defense counsel]: Objection for burden shifting.        I’ve given
     some—

     THE COURT: Overruled.

     [The ADA]: It also doesn’t explain how [Tanguay]
     responded as the investigation unfolded. We saw those text
     messages, and I think all of us that were hearing those could
     describe those as flirtatious.

           It also doesn’t explain why he was talking to a fourteen year
     old about liking vagina. It doesn’t explain why he was joking
     around her about her friends having a crush on him and not
     wanting the baby to grow up. And it also doesn’t explain how he
     responded on the recorded phone call.

           He denies sexual activity occurred, and thankfully just
     because an accused denies something isn’t reason to throw the
     case out, though as Detective Coffey here wouldn’t have much to
     do most days, but what we do hear him admit to is that the
     cuddling wasn’t appropriate. He said that crossed the line. He
     was aware of that.

           He admitted to kissing her on the forehead. He admitted to
     the stuff he was already caught doing. He knew that [M.G.] had


                                    - 11 -
J-S26002-22


     already seen the cuddling. He’s a smart guy. He’s college
     educated. We can tell by hearing him speak that he’s intelligent.
     He knows that he can’t admit to stuff; otherwise, there’s going to
     be consequences for him.

            How many times did you hear him say, if I say this
     happened, I’m going to work at McDonald’s for the rest of my life.
     If I say this happened, I’m going to go to jail. He kept saying that
     over and over again, so we know that when [s]he’s having this
     conversation with him, what he’s thinking about is I don’t want to
     get myself in trouble, but if his only reason for acting that way
     on that call was because he was innocent, why didn’t he
     say—

     [Defense counsel]: Objection.

     THE COURT: Overruled.

     [The ADA]: Why did he not react when she’s throwing these
     volatile accusations. Why did he agree to attend counseling
     and talk about everything as a hypothetical. And you heard in
     that call when he said sexual assault only becomes sexual assault
     because she regrets it.

          That’s when she’s saying that it went too far because she
     was comfortable with it up to a point and now that she’s not
     comfortable with it and she regrets it, now it’s sexual assault.

           Ladies and gentlemen, their defense doesn’t explain that,
     and what you have to keep in mind throughout this process is that
     there is—there are different—just like defense said—different
     motivations for each person in this courtroom.

            And we as the Commonwealth undoubtedly bear the burden
     in this case without a shadow of a doubt. It is my job to prove to
     you that these acts happened beyond a reasonable doubt. We
     can do that[,] as the judge is going to instruct you[,] with just the
     victim’s testimony.

N.T., 3/25/21, at 65–67 (emphasis added).

     The trial court explained that it did not believe the ADA’s statement in

closing argument to be improper or prejudicial. Trial Court Opinion, 2/18/22,

at 11. According to the trial court, the ADA’s argument was a “badly worded

                                     - 12 -
J-S26002-22



way” of responding to the defense theory that Z.G. fabricated her statements,

within the realm of permissible advocacy. Id. at 12. Further, the trial court

instructed the jury on the presumption of innocence, the Commonwealth’s

burden of proof, and the defendant’s constitutional right not to testify. Id.;

see N.T., 3/25/21, at 71, 76.

       We agree with the trial court and find no abuse of discretion. In context,

the ADA’s statements refer to Tanguay’s statements on the recorded phone

call, not his silence at trial.10       Tanguay argued in his closing about the

significance of what he said and did not say on the phone call. N.T., 3/25/21,

at 46. The ADA could also argue to the jury based on this evidence at trial

and in fair response to Tanguay’s argument. Considering the entire closing

argument, and in light of the trial court’s instructions, we cannot say that the

ADA’s statements prevented the jury from reaching a true verdict.     Therefore,

the trial court did not abuse its discretion in overruling Tanguay’s objections.




____________________________________________


10 Tanguay’s Rule 1925(b) statement and statement of the questions involved
on appeal limit our analysis to “burden-shifting language.” To the extent that
the ADA’s argument about the phone call also referenced Tanguay’s pre-arrest
silence, Tanguay waived any constitutional argument by citing only the Fifth
Amendment, not Article I, Section 9 of the Pennsylvania Constitution. Cf.
Commonwealth v. Reid, 259 A.3d 395, 426–27 (Pa. 2021) (distinguishing
Commonwealth v. Molina, 104 A.3d 430 (Pa. 2014) (plurality)) (denying
relief based on a prosecutor’s closing argument about pre-arrest silence where
the defendant cited only the federal, not Pennsylvania, Constitution).

                                          - 13 -
J-S26002-22



     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




                                 - 14 -